DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michioka 2007/02691 48 in view of JP2005255168B1 for the reasons of record.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Michioka 2007/02691 48 in view of JP2005255168B1 as applied to claim 1 above, and further in view of JP2005200811 for the reasons of record.

Response to Arguments
Applicant's arguments filed 9 December 2022 have been fully considered but they are not persuasive. Applicant argues that the references do not teach seal members having fibrous surfaces that conform to a cross-sectional shape of the shaft and relies on Fig. 4 in to support this position. This is not convincing because Fig. 4 of Michioka is a cross-sectional view of a center portion of the device. Michioka clearly discloses the end portions of the device having fibrous materials conforming to a cross-section shape of the shaft (see for example Figs, 2, 5 and 7a-f) and as such meets the claim limitation. 
Applicant further argues “the Examiner has failed to provide any reasoning as to why the side dustproof brush 33 of Michioka is structurally the same as a cut pile fabric having cut loops of pile fibers raised from a ground yarn portion which is secured to an inner surface of a base, as required by claim 1.” This is not convincing because when loops of pile fabric are cut, as define in claim 1, they have a structure which is indistinct from the erect fibers shown in the reference. Furthermore, JP2005255168B1 discloses a cut pile fabric 7b raised from a ground yarn 7c with pile fibers that extending in a radial fashion towards ends of the tips; see Fig. 1 and the Abstract in the translation.
Applicant also argues that “the Examiner’s comments that the side dustproof brush 33 of Michioka will inherently provide retention of lubricant is without merit since Michioka clearly discloses in the Abstract that “where no oil contents or oil contents are not liked””. This is not convincing. Instant claim 1 does not require the presence of oil in the claimed mechanism and since the combined prior art product has the same structure as that instantly claimed, the combined prior art product would be expected to “facilitate retention of lubricant and to eliminate gaps” as claimed.
Applicant further argues that “the yarn base of ‘168 (Fig. 1)” in JP2005255168B1 “with the fiber tips spread out in a radial fashion towards their ends is significantly different from the side dustproof brush 33 of Michioka (Fig. 9). Thus, the Examiner’s position that the structure of Fig. 1 and that of Fig. 9 can be substitute for each other to obtain predictable results is without merit”. This is not convincing. Both Michioka and JP2005255168B1 are directed to fibrous pile seals for shafts and therefore it would have been obvious to one of ordinary skill in the art to substitute the pile seal in Fig. 1 of JP2005255168B1 for the pile seal in Michioka. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783